         Case 2:21-cv-00634-KSM Document 38 Filed 03/19/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 THE TRUSTEES OF THE GENERAL                                 CIVIL ACTION
 ASSEMBLY OF THE CHURCH OF THE
 LORD JESUS CHRIST OF THE APOSTOLIC
 FAITH, INC., et al.,                                        NO. 21-634-KSM

        Plaintiffs,

        v.

 ANTHONEÉ PATTERSON, et al.,

        Defendants.


                                               ORDER

       AND NOW, this 19th day of March, 2021, upon consideration of The Trustees of the

General Assembly of the Church of the Lord Jesus Christ of the Apostolic Faith, Inc.’s (the

“Church Corporation”) and the Church of the Lord Jesus Christ of the Apostolic Faith’s (the

“Church”) (collectively, “Plaintiffs”) Motion for a Temporary Restraining Order and Preliminary

Injunction (Doc. No. 4-3); Defendant Anthoneé Patterson’s response brief (Doc. No. 18);

Defendant Sheriff Rochelle Bilal’s response brief (Doc. No. 17); Plaintiffs’ reply brief (Doc. No.

20); the evidence submitted and argument proffered during the evidentiary hearing held on

February 23, 24, and 25, 2021; Plaintiffs’ proposed findings of fact and conclusions of law (Doc.

No. 34); Patterson’s proposed findings of fact and conclusions of law (Doc. No. 32); Sheriff Bilal’s

proposed findings of fact and conclusions of law (Doc. No. 33); Plaintiffs’ response (Doc. No. 35);

and for the reasons set forth in the accompanying Memorandum, it is hereby ORDERED that

Plaintiffs’ Motion for a Preliminary Injunction is GRANTED.

       Defendants Anthoneé Patterson and Rochelle Bilal, in her official capacity as Sheriff of

Philadelphia County, shall hereby be ENJOINED from enforcing against Plaintiffs the April 26,
         Case 2:21-cv-00634-KSM Document 38 Filed 03/19/21 Page 2 of 2




2006 Arbitration Adjudication, May 8, 2006 Supplemental Adjudication, July 25, 2006 Final

Adjudication, Writ of Possession, or any other order or adjudication in the matter of Patterson v.

Shelton, July Term 1995, No. 2945 (CCP Phila. Cnty.) and from attempting to take control of the

Church or any property of the Church or Church Corporation. Neither Defendants, nor anyone

associated with Defendants, shall attempt to take control of the Church or Church Corporation,

establish any rules or regulations or set elections for the Church or Church Corporation, take

control of any property or assets of the Church or the Church Corporation, prohibit any Church

members from worshiping in the Church’s sanctuary, or prohibit Bishop Kenneth Shelton from

acting as General Overseer and spiritual leader of the Church.

IT IS SO ORDERED.

                                                    /s/KAREN SPENCER MARSTON
                                                    _________________________________
                                                    KAREN SPENCER MARSTON, J.




                                                2
